Action on the case to recover damages for personal injuries sustained by the plaintiff, who was a passenger on one of the defendant’s cars, when she alighted from the car and in doing so her feet slipped from the lower step of the car and caused the injuries complained of. The plaintiff claimed that the cause of her fall was the slippery condition of the step from snow and ice which the defendant had negligently allowed to accumulate and remain on the step. Verdict for plaintiff for $2300. Defendant moved for a new trial'. Motion overruled.